                 Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 1 of 7



 1   Michele R. Stafford, Esq. (SBN 172509)
     Luz E. Mendoza (SBN 303387)
 2   SALTZMAN & JOHNSON LAW CORPORATION
     1141 Harbor Bay Parkway, Suite 100
 3   Alameda, CA 94502
     Telephone: (510)906-4710
 4   Telephone: (510) 906-4710
     Email: mstafford@sjlawcorp.com
 5   Email: lmendoza@sjlawcorp.com

 6   Attorneys for Plaintiffs, District Council 16 Northern
     California Health and Welfare Trust Fund, et al.
 7

 8                                   UNITED STATES DISTRICT COURT

 9                                 NORTHERN DISTRICT OF CALIFORNIA

10

11   DISTRICT COUNCIL 16 NORTHERN                             Case No.
     CALIFORNIA HEALTH AND WELFARE
12   TRUST FUND, and its JOINT BOARD OF                       COMPLAINT
     TRUSTEES; CHRIS CHRISTOPHERSEN and
13   JOHN MAGGIORE, as Trustees;                              Date:                              x
                                                              Time:                              x
14   DISTRICT COUNCIL 16 NORTHERN                             Location:                          x
     CALIFORNIA JOURNEYMAN AND                                Courtroom:                         x
15   APPRENTICE TRAINING TRUST FUND, and its                  Judge:                             x
     JOINT BOARD OF TRUSTEES; CHRIS
16   CHRISTOPHERSEN and JEANNIE SIMPELO,
     Trustees;
17
     RESILIENT FLOOR COVERING PENSION
18   FUND, and its BOARD OF TRUSTEES; JOHN
     SHERAK, Trustee;
19
     CENTRAL COAST COUNTIES FLOOR
20   COVERING INDUSTRY PENSION FUND, and
     its BOARD OF TRUSTEES; JOHN SHERAK,
21   Trustee; and

22   DISTRICT COUNCIL NO. 16 OF THE
     INTERNATIONAL UNION OF PAINTERS AND
23   ALLIED TRADES,

24                  Plaintiffs,

25          v.

26   GREATER BAY FLOORING, INC., a California
     corporation,
27
                    Defendant.
28
                                                         1
     COMPLAINT
     Case No.
                                                          P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                  Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 2 of 7



 1                                                     Parties
 2           1.      The District Council 16 Northern California Health and Welfare Trust Fund (“Health

 3   Fund”); the District Council 16 Northern California Journeyman and Apprentice Training Trust Fund

 4   (“Apprentice Fund”); the Resilient Floor Covering Pension Fund and the Central Coast Counties Floor

 5   Covering Industry Pension Fund (collectively “Pension Funds”) are employee benefit plans as defined in

 6   the Employee Retirement Income Security Act of 1974 (“ERISA”) § 3(3), 29 U.S.C. § 1002(3). Chris

 7   Christophersen and John Maggiore are Trustees and fiduciaries of the Health Fund. Chris

 8   Christophersen and Jeannie Simpelo are Trustees and fiduciaries of the Apprentice Fund. John Sherak is

 9   a Trustee and fiduciary of the Pension Funds. The Health Fund, Apprentice Fund, Pension Funds, and

10   their respective Trustees and fiduciaries, are collectively referred to herein as “ERISA Plaintiffs” or

11   “Plaintiffs”.

12           2.      District Council No. 16 of the International Union of Painters and Allied Trades

13   (“Union”) is a labor organization as defined in § 2(5) of the National Labor Relations Act (“NLRA”), 29

14   U.S.C. § 152(5) and is represented by counsel herein for the limited purpose of collecting union dues

15   owing as part of the subject contribution claims of ERISA Plaintiffs, and not for any other cause of

16   action. The Union expressly reserves its rights to pursue any other cause of action on its own behalf.

17           3.      GREATER BAY FLOORING, INC., a California corporation (“Defendant”), is an

18   employer by virtue of ERISA § 3(5), 29 U.S.C. § 1002(5), and NLRA § 2(2), 29 U.S.C. § 152(2).

19                                                   Jurisdiction

20           4.      Jurisdiction exists in this Court over the claims asserted by ERISA Plaintiffs by virtue of

21   ERISA § 502, 29 U.S.C. § 1132, in that ERISA Plaintiffs seek to enforce the provisions of ERISA and

22   the terms of their plans, seek to enjoin the acts and practices which violate ERISA, seek equitable relief

23   to redress such violations, and seek all other appropriate relief under ERISA.

24           5.      Jurisdiction exists in this Court over all the claims by virtue of the Labor Management

25   Relations Act (“LMRA”) § 301, 29 U.S.C. § 185, in that Plaintiffs seek to enforce the terms and

26   conditions of a valid Bargaining Agreement.

27           6.      To the extent jurisdiction over any claim does not exist under ERISA or the LMRA,

28
                                                          2
     COMPLAINT
     Case No.
                                                           P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                   Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 3 of 7



 1
     supplemental jurisdiction exists in this Court over such claims by virtue of 29 U.S.C. § 1367 in that they
 2
     arise out of a common nucleus of operative facts that form the basis of the federal claims asserted
 3
     herein, each of which has a substantial ground in federal jurisdiction.
 4
                                                             Venue
 5
             7.      Venue is conferred upon this Court by § 502, 29 U.S.C. § 1132. Where an action is
 6
     brought under ERISA § 502 in a district court of the United States, it may be brought at Plaintiffs’
 7
     discretion, in the district where the plan is administered, where the breach took place, or where a
 8
     defendant resides or may be found. ERISA Plaintiffs’ Trust Funds are administered in this district at
 9
     their principal place of business in Alameda, California. Thus, jurisdiction and venue are properly
10
     grounded with this Court.
11
             8.      Venue exists in this Court with respect to the claims under LMRA § 301, 29 U.S.C. §
12
     185, as this Court has jurisdiction over the parties, as the Union maintains its principal place of business
13
     in this district, its duly authorized officers or agents are engaged in representing employee members in
14
     this district, and the claims arise in this district.
15
                                                  Intradistrict Assignment
16
             9.      The basis for assignment of this action to this Court’s Oakland Division is that all of the
17
     events and omissions giving rise to Plaintiffs’ claims occurred in the County of Alameda, where ERISA
18
     Plaintiffs’ Funds and the Bargained Plans are administered, and where Defendant therefore failed to
19
     fulfill its statutory and contractual obligations to Plaintiffs.
20
                                                   Bargaining Agreement
21
             10.     Defendant entered into the Northern California Floor Covering Master Agreement
22
     (“Bargaining Agreement”) between the Union and the Floor Covering Association Central Coast
23
     Counties, requiring employer contributions to Plaintiffs’ ERISA Funds, to the Union for union dues, and
24
     to the other plans more fully described in the Bargaining Agreement. Plaintiffs are third party
25
     beneficiaries of the Bargaining Agreement.
26
             11.     Under the terms of the Bargaining Agreement, Plaintiffs’ Trustees are authorized to
27
     collect monies due by Defendant to the following plans: the IUPAT Finishing Trades Institute, the
28
                                                               3
     COMPLAINT
     Case No.
                                                               P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                  Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 4 of 7



 1
     IUPAT Labor-Management Cooperation Initiative, the Work Preservation Fund, the Industry Fund, the
 2
     Skills, Safety, Supervisor & Survival Training Awards Recognition (STAR) Program, Inc., the
 3
     Vacation/Holiday Fund, and the IUPAT Political Action Together-Political Committee (collectively
 4
     referred to herein as the “Bargained Plans”).
 5
            12.     Under the Bargaining Agreement and the governing documents of ERISA Plaintiffs (the
 6
     “Trust Agreements”), which are incorporated into the Bargaining Agreement and made binding on
 7
     Defendant, Defendant is required to regularly pay to ERISA Plaintiffs, the Bargained Plans, and the
 8
     Union, certain sums of money, the amounts of which are determined by the hours worked by
 9
     Defendant’s employees. Contributions are due on the fifteenth (15th) day of the month following the
10
     month hours were worked, and considered delinquent if not received by the last day of that month.
11
     Defendant is also required, pursuant to the Bargaining and Trust Agreements, to pay liquidated damages
12
     in the amount of ten percent (10%) for each delinquent contribution, but in the amount of twenty percent
13
     (20%) for each delinquent contribution which is the subject of litigation. Moreover, the Bargaining and
14
     Trust Agreements provide that interest accrues on delinquent contributions at the rates reasonably set by
15
     the Trustees from the day contributions become delinquent, which is the first (1st) day of the month
16
     following the month in which payment was due, until paid.
17
            13.     The Bargaining Agreement further requires Defendant to maintain time records or time
18
     cards, and to submit any and all relevant records to Plaintiffs for examination to determine whether
19
     Defendant is making full and prompt payment of all sums required to be paid by it to Plaintiffs. Should
20
     an audit of Defendant’s records reveal Defendant has failed to provide full and prompt payment of all
21
     sums due, Defendant must reimburse Plaintiffs for the amounts due, including audit fees, in addition to
22
     any other obligations pursuant to the Bargaining and Trust Agreements.
23
                                                Factual Allegations
24
            14.     Defendant has failed and refused to pay amounts found due to Plaintiffs as a result of an
25
     audit of Defendant’s payroll records for the period from July 1, 2014 through September 30, 2017.
26
     Liquidated damages and interest have been incurred and are owed to Plaintiffs for the unpaid
27
     contributions for this period.
28
                                                         4
     COMPLAINT
     Case No.
                                                          P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                  Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 5 of 7



 1
            15.     Defendant has also failed and refused to pay contributions for hours worked by its
 2
     employees during the month of January 2017. Defendant has also failed to report and pay contributions
 3
     for hours worked by its employees during the month of November 2018. Liquidated damages and
 4
     interest have been incurred and are owed to Plaintiffs for the unpaid contributions for January 2017 and
 5
     November 2018, and on late-paid contributions for the months December 2017 and January 2018.
 6
            16.     Plaintiffs are also entitled to recover any and all other contributions, and all liquidated
 7
     damages and interest on delinquent contributions not specified above, found due on timecards,
 8
     additional audit, or otherwise, including estimated contributions for any months Defendant fails to report
 9
     to Plaintiffs, through the time of Judgment. Plaintiffs reserve the right to conduct a further audit to
10
     determine whether there are any additional amounts due from Defendant.
11

12                                   FIRST CAUSE OF ACTION
        For Audit Compliance, Payment of Delinquent Contributions, Interest, Liquidated Damages,
13                            Attorneys’ Fees and Costs Against Defendant

14
            17.     Plaintiffs re-allege and incorporate by reference paragraphs 1 through 15, above.
15
            18.     Defendant has a contractual duty to timely pay the required contributions to Plaintiffs and
16
     the Bargained Plans, and to timely pay dues to the Union, pursuant to the Bargaining Agreement and
17
     Trust Agreements. Defendant also has a contractual duty under the Bargaining Agreement, and Trust
18
     Agreements incorporated therein, to permit an audit of its records to determine whether it is making full
19
     and prompt payment of all sums required to be paid by it to Plaintiffs, and to pay Plaintiffs all amounts
20
     found due as a result of an audit, including audit fees.
21
            19.     In addition, Defendant has a statutory duty to timely make the required payments to
22
     Plaintiffs under ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
23
            20.     By failing to make the required payments to Plaintiffs, Defendant breached the
24
     Bargaining Agreement and is in violation of ERISA § 515, 29 U.S.C. § 1145, and LMRA § 301(a).
25
            21.     Defendant’s failure and refusal to pay the required contributions was at all times, and still
26
     is, willful. Defendant continues to breach the Bargaining Agreement, and incorporated Trust
27
     Agreements, by failing to pay all amounts owed as alleged. Said refusal is unjustified and done with
28
                                                           5
     COMPLAINT
     Case No.
                                                            P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                  Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 6 of 7



 1
     knowledge and intent.
 2
            22.     ERISA Plaintiffs are without an adequate remedy at law and will suffer continuing and
 3
     irreparable injury, loss and damage unless Defendant is ordered specifically to perform all obligations
 4
     required on Defendant’s part to be performed under ERISA, 29 U.S.C. §§ 1101-1381, the LMRA, 29
 5
     U.S.C. §§ 141-197, and the Bargaining and Trust Agreements, and is restrained from continuing to
 6
     refuse to perform as required thereunder.
 7
            23.     This Court is authorized to issue injunctive relief based on the traditional standard. As set
 8
     forth above, ERISA Plaintiffs have a strong likelihood of success on the merits. There is the possibility
 9
     that ERISA Plaintiffs’ Trust Funds and their participants will suffer irreparable injuries. The balance of
10
     hardships and advancement of public interest favor ERISA Plaintiffs.
11
            24.     This Complaint does not in any manner relate to statutory withdrawal liability that may or
12
     may not be assessed against Defendant. ERISA Plaintiffs expressly reserve the right to pursue any such
13
     withdrawal liability claims against Defendant as provided by ERISA Plaintiffs’ Plan Documents, Trust
14
     Agreements, and the law.
15
                                                          Prayer
16
            WHEREFORE, Plaintiffs pray as follows:
17
            1.      For a judgment against Defendant as follows:
18
                    (a)         Any unpaid contributions, due at time of Judgment, including those specified
19
     above as well as any other contributions determined as due by additional audit, timecards, or otherwise,
20
     including estimated contributions for any months Defendant fails to report to Plaintiffs, pursuant to
21
     ERISA § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A);
22
                           i.          To ERISA Plaintiffs and the Bargained Plans, in accordance with ERISA
23
     § 502(g)(2)(A), 29 U.S.C. § 1132(g)(2)(A) and the Bargaining Agreement;
24
                          ii.          To the Union in accordance with the Bargaining Agreement.
25
                    (b)         Liquidated damages on all late-paid and unpaid contributions in an amount
26
     provided for under the Bargaining and Trust Agreements, and with respect to ERISA Plaintiffs, ERISA
27
     § 502(g)(2)(c), 29 U.S.C. § 1132(g)(2)(c).
28
                                                            6
     COMPLAINT
     Case No.
                                                             P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
                   Case 3:19-cv-00423-LB Document 1 Filed 01/24/19 Page 7 of 7



 1
                     (c)    Interest on all late-paid and unpaid contributions at the rates set in accordance
 2
     with the Bargaining Agreement, the Trust Agreements, and ERISA § 502(g)(2)(B), 29 U.S.C. § 1132
 3
     (g)(2)(B).
 4
             2.      Plaintiffs’ reasonable attorneys’ fees and costs of this action, including any audit fees, in
 5
     accordance with ERISA § 502(g)(2)(D) and (E), 29 U.S.C. § 1132(g)(2)(D) and (E); and in accordance
 6
     with the Bargaining Agreement for all Bargained Plans; and with LMRA § 301, 29 U.S.C. § 185, for all
 7
     Plaintiffs.
 8
             3.      For an order,
 9
                     (a)    requiring that Defendant comply with its obligations to Plaintiffs under the terms
10
     of the Bargaining Agreement and the Trust Agreements;
11
                     (b)    enjoining Defendant from violating the terms of those documents and of ERISA;
12
     and;
13
                     (c)    enjoining Defendant from disposing of any assets until said terms have been
14
     complied with, and from continuation or operating of Defendant’s business until said terms have been
15
     complied with.
16
             4.      That the Court retain jurisdiction of this case pending compliance with its orders.
17
             5.      For such other and further relief as the Court may deem just and proper.
18

19   DATED: January 23, 2019                              SALTZMAN & JOHNSON LAW CORPORATION

20
                                                    By:                              /S/
21                                                        Luz E. Mendoza
                                                          Attorneys for Plaintiffs, District Council 16 Northern
22                                                        California Health and Welfare Trust Fund, et al.
23

24

25

26

27
28
                                                           7
     COMPLAINT
     Case No.
                                                            P:\CLIENTS\FLRCL\Greater Bay Flooring 2\Pleadings\Greater Bay Flooring - Complaint 012319.docx
